PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD 


Application Number: 13/320,989  
Filing Date: November 17, 2011  
Appellant(s): Babul, Najib 



__________________
David E. Jefferies 
For Appellant 


EXAMINER’S ANSWER 





This is in response to the appeal brief filed April 16, 2021.  

(1) GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL 
Expect for the two withdrawn rejections (see “WITHDRAWN REJECTIONS,” below), every ground of rejection in the Office action dated April 17, 2020 from which the appeal is taken is being maintained by the examiner.  There are no rejections (see “NEW GROUNDS OF REJECTION,” below).  
Upon further consideration and in the interest of simplifying the issues for appeal, the following two rejections are withdrawn:  the rejection of claims 4-9 and 53-70 under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite, and the rejection of claims 4-9 and 53-70 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Babul (WO 2007/087452).  
Claim 17 is withdrawn pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  The following two grounds of rejection are appealed.  
(a) Claim 68 is rejected under pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claim 7 recites a minimum dosage amount of four milligrams, but dependent claim 68 recites minimum of two milligrams, which extends beyond the range of the independent claim.  That is, claim 68 is impermissibly broader in scope than claim 7.  
(b) Claims 4-9 and 53-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chasin (US 6,103,261) in view of Anderson (US 2003/0125347 A1) and “Basic & Clinical Pharmacology,” 7th Ed., by Katzung, Appleton & Lange (Stamford, Connecticut), p. 513 (1998).  .  
Chasin discloses controlled-release oral dosage forms comprising a controlled-release matrix (col. 2, ll. 49-53) and levorphanol (col. 3, l. 4).  The matrix includes vegetable oils or waxes (col. 10, l. 66 – col. 11, l. 2), which meets limitation “a” of instant claims 4 and 7.  It also includes HPMC (col. 11, ll. 11-17), which meets the limitation “b” of claims 4 and 7, as well as claims 64-65.  The properties of the dosage form may be modified by including a gastrointestinal or time-release coating (see, generally, col. 5-8, especially col. 5, ll. 8-17 and col. 7, l. 61 – col. 8, l. 5).  The dosage forms also include other materials conventionally used in the pharmaceutical arts, such as lubricants and glidants (col. 11, ll. 53-57).  Regarding claim 61, Chasin discloses that the compositions include “glyceryl esters of fatty acids” (col. 11, l. 1), which one skilled in the art would readily understand to include triglycerides (as well as mono- and diglycerides).  The refer-ence also discloses that these fatty acids have, for example, eight or twelve carbons (col. 10, l. 66), which meets the limitations of claim 61.  Even though the reference discloses “long chain” (col. 10, l. 66) fatty acids, the disclosure that the fatty acids have eight or twelve carbons nevertheless meets the limitations of claim 61.  Regarding claim 62, the reference discloses oleic acid (col. 7, l. 15).  These dosage forms have controlled-release properties and provide up to 24 hours of thera-peutic effect (col. 2, ll. 48-67; col. 4, ll. 1 11).  
The differences between the prior art and the claims at issue are that Chasin does not specifically disclose (1) that the dosage form further comprises hydrogenated vegetable oil (see claim 63) and a thixotropic agent, such as fumed silica (see claim 67), or (2) the various functional 
Anderson, however, discloses that hydrogenated vegetable oil is a lubricant (para. 0037) used in the preparation of opioid formulations (see abstract).  The reference also discloses that fumed silica is a glidant (para. 0038) used in such formulations.  
Katzung discloses that the standard, commercially available formulation of levorphanol is two milligrams (oral: 2 mg tablets; parenteral 2 mg/ml, for injection, right column, page 513).  
It would have been prima facie obvious to one of skill in the art at the time of invention to use hydrogenated vegetable oil and fumed silica as taught by Anderson in the compositions of Chasin and thereby arrive at subject matter within the scope of the instant claims.  Note that Chasin simply states that “lubricants” (col. 11, l. 55), “vegetable oils” (col. 11, l. 2), and “glidants” (col. 11, ll. 55 56) are used, but it does not provide any specific examples.  One skilled in the art would therefore naturally look to other references for guidance about lubricants and glidants that are suitable for use in formulating opioids, such as levorphanol.  Anderson provides an answer to this question.  Although appellant refers to the fumed silica as a thixotrope and Anderson refers to is as a glidant, the particular name that is used to describe this ingredient is immaterial.  The cited references provide motivation to the skilled artisan to prepare a composition within the scope of the instant claims, regardless of whether one refers to the fumed silica as a glidant, thixotrope, or any other name.  See MPEP 2144(IV) (“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”).  

The claims recite numerous pharmacokinetic parameters that do not implicate any specific chemical or physical difference from the compositions outlined above.  The functional limitations at issue here are the ones what begin with “formulated such that…”  Some examples are the following:  
In claim 4: 
…formulated such that the in-vitro fractional release of levorphanol therefrom, when measured by the USP Paddle Method at 100 rpm in 900 mL aqueous phosphate buffer at pH 6.8 and at 37°C is: not greater than 47.5% at 1 hour, from 10% to 65% at 2 hours, from 15% to 70% at 4 hours, from 25% to 77.5% at 6 hours, from 35% to 87.5% at 9 hours, and greater than 65% at 12 hours.  
In claim 5: 
…formulated such that the fractional release is: not greater than about 20% at 1 hour, from about 10% to about 40% at 4 hours, from about 10% to about 50% at 6 hours, from about 20% to about 60% at 9 hours, from about 45% to about 75% at 17 hours, from about 
In claim 53: 
…formulated such that release of levorphanol from the dosage form occurs substantially only distal to at least one of the stomach, the duodenum, the jejunum, and the ileum.  
In claim 54: 
…formulated such that substantially no release of levorphanol from the dosage form occurs less than about 2 hours after oral administra-tion to the patient.  
In the interest of brevity, only a few examples of the functional limitations replete in the claims are listed here, but others are self-evident.  They have been considered by the examiner but not accorded patentable weight.  The broadest reasonable construction of the scope of the instant claims is that they read on the compositions of the prior art.  See MPEP 2111.04 (“Claim scope is not limited … by claim language that does not limit a claim to a particular structure.”).  Further-more, the references disclose or suggest compositions having the same ingredients that are used for substantially the same purposes, so it would reasonably follow that the same properties would occur.  See MPEP 2112.  Chasin discloses “[s]olid controlled-release oral dosage forms” (see, e.g., Abstract) that have similar—if not identical—release profiles as asserted by appellant (compare, for example, instant claim 7 with claim 1 of Chasin), so the examiner has substantial reasons for concluding that a composition prepared according the references as outlined in the rejection would necessarily meet the limitations of the instant claims.  
 (2) RESPONSE TO APPELLANT’S ARGUMENTS 
(a) Appellant admits that the rejection of claim 68 under pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form is correct.  
“Appellant recognizes the discrepancy between claim 68 and claim 7, and is prepared to amend claim 68 to resolve this issue (e.g., by removing the range of amount of levorphanol tartrate in claim 68) when it is ripe to do so.”  See Appeal Brief, submitted April 16, 2021, at p. 4).  Appellant has not specifically traversed the rejection, so it should be affirmed.  
(b) The rejection of claims 4-9 and 53-70 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chasin in view of Anderson and Katzung should be maintained at least because the Board has already found substantially the same claims to be prima facie obvious over the very same evidence.  
Before addressing the substance of appellant’s arguments, the examiner notes that the appealed claims are not patentably distinct from claims that the Board has already found to be properly rejected as prima facie obvious over the very same evidence.  See the Decision on Appeal, mailed January 22, 2019, which affirmed a previous rejection under 35 U.S.C. 103 over Chasin, Anderson, and Katzung.  
Also, appellant’s arguments refer (Appeal Brief at p. 8) an obviousness rejection “over U.S. Patent No. 6,103,261 (‘Chasin’) in view of U.S. Patent Publication No. 2003/0125347 (‘Anderson’),” but the appealed rejection is actually over three references, namely, Chasin in view of Anderson and Katzung.  
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”  See MPEP 2144.05(I).  Note that the independent claims do not specifically disclose a dosage amount of, say, 4-80 mg of levorphanol, but rather a dosage amount “equivalent to 4 mg to 80 mg of levorphanol tartrate.”  It therefore appears that the two milligram dosage amount per tablet taught in Katzung is substantially the same as a dosage amount within the range required by the appealed claims, especially in view of the guidance in Chasin (col. 4, ll. 45-50) that it would have been within the ordinary level of the skilled artisan to determine “an appropriate amount to provide a substantially equivalent therapeutic effect” when using various opioid drugs.  
Appellant further argues those of ordinary skill in the art considered that levorphanol was unsuitable for administration in an extended release dosage form (Appeal Brief at p. 9, see also p. 7).  Appellant does not cite any specific evidence to support this conclusion, and the examiner is not aware of any disparaging prior art that teaches away from the claimed invention.  In this regard, it is worth noting that primary reference Chasin discloses “solid controlled-released oral dosage forms comprising a therapeutically effective amount of an opioid analgesic or a salt thereof” (See Abstract), and levorphanol is one of preferred opioid analgesic (see line 4, column 3 and claims 1 and 2 of Chasin). In fact, it was known in the art that “levorphanol is administered alone as an extended release formulation,” which contradicts appellant’s argument.  See WO 2007/056142 by Babul at para. 00119 (cited in the information disclosure statement submitted on November 17, 2011).  The Board therefore should find this line of reasoning to be mere attorney 
Appellant appears to argue (Appeal Brief at pp. 9-10) that the examiner has rejected claims 69-70 for lack of written description or indefiniteness of a dosage form that “does not include lactose, corn starch, stearic acid, magnesium stearate, or talc.”  The claims are not rejected under 35 U.S.C. 112; instead, it is the examiner’s position that this limitation is prima facie obvious under 35 U.S.C. 103 over the teachings of the references.  This is because Chasin discloses alter-natives to these ingredients.  For example, Chasin (col. 10, ll. 28-30) discloses that “[t]he controlled-release coatings of the present invention can also include erosion-promoting agents such as starch and gums.”  One need therefore not necessarily be required to use corn starch as recited in claims 69-70.  The reference discloses that one could use gums instead.  Similarly, Chasin (col. 10, ll. 38-42) discloses that “the release-modifying agent is selected from hydroxy-propylmethylcellulose, lactose, metal stearates, and mixtures of any of the foregoing.”  So, it is not necessarily a requirement that the composition must include magnesium stearate as recited in claims 69-70.  Instead, one may use hydroxypropylmethylcellulose as the release-modifying agent.  Furthermore, none of the claims of Chasin (col. 19-20) specifically requires the presence of lactose, corn starch, stearic acid, magnesium stearate, or talc, so the examiner maintains that it is implicit in the prior art that these ingredients are not necessarily required and a skilled artisan is well versed to choose a given excipient based on the teachings of Chasin (see claims 7, 8 and 13 of Chasin).  

Respectfully submitted, 
/THEODORE R. HOWELL/1 Primary Examiner, Art Unit 1628 
Conferees: 
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628 
                                                                                                                                                                                                       
/JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Formerly “Theodore R. West”